Title: Robert Walsh to Thomas Jefferson, 15 August 1817
From: Walsh, Robert
To: Jefferson, Thomas


          
            August 15t 1817 Mt Pleasant near Philadelphia
          
          I have requested the Bookseller to transmit at once by Post to Mr Jefferson his Copy of the 2d Vol: of the American Register & to Correct with a pen the errors of phrase which would have been avoided, if my position had allowed me to revise the proof-sheets more attentively. I
			 trust that Mr Jefferson will be pleased with my (too hasty) translation of Mr de Marbois’ work.   I have the honor to be, 
          
            his very obt Servt
            Robert Walsh Jr
          
        